VAN DYKE, P. J.
These are appeals from judgments and from orders denying motions for new trials after jury verdicts had found the appellants guilty of burglary in the first degree.
Upon appellants’ requests for counsel this court appointed Alfred B. McKenzie, Esq., to represent them on appeal. Mr. McKenzie has advised that he finds no merit in the appeals. Each appellant was notified that he could file briefs in propria persona if he so desired. This they have not done. Nevertheless, we have made an independent review of the voluminous record and have concluded there is no ground for reversal.
Guns stolen from the burglarized establishment were found in the trunk of appellant Handsaker’s automobile. An eyewitness of the burglary identified appellants Bradburn, Jensen and Murphy as three of the four men he observed committing the crime. Appellants Murphy, Handsaker and Jensen fled from the Handsaker residence when the officers arrived there. Confessions of Jensen and Murphy were introduced into evidence, but the court carefully instructed the jury that the confessions were not to be considered as evidence against the other defendants.
We need not further detail the evidence which was sufficient to support the verdicts. The record reveals no errors of law.
The judgments and the orders are affirmed.
Peek, J., and Sehottky, J., concurred.